Citation Nr: 0634037	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD) and diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision.  


FINDINGS OF FACT

1.  Hypertension did not manifest until more than two decades 
post-service and the preponderance of the evidence is against 
finding that it is related to the veteran's active duty.

2.   Hypertension is not etiologically related to the 
veteran's service-connected diabetes mellitus or PTSD.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
4.104, Diagnostic Code (DC) 7101 (2006).  

2.  Hypertension was not proximately due to or the result of 
service-connected diabetes mellitus or PTSD.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA is required to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

The veteran was provided with the notice required by the VCAA 
by an August 2003 letter.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The veteran 
was essentially told to submit any evidence pertaining to his 
claim.  Therefore, he was provided with the notice required 
by the VCAA.

VA is also required to assist the veteran in the development 
of the claim.  It appears that all available evidence 
pertaining to the veteran's claim has been obtained.  The 
record before the Board contains service medical records and 
post-service medical records.  Neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The originating agency adjudicated the veteran's claim 
following the provision of the required notice and the 
completion of all indicated development of the record.  In 
light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For VA evaluation purposes, hypertension means that the 
diastolic blood pressure is predominantly 90 or greater, or 
the systolic blood pressure is 160 or greater.  Readings must 
be confirmed by being taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, DC 7101, Note 
1.  

If hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of active 
service, it shall be presumed to have been incurred in 
service, even though there is no evidence of it during the 
period of service. 38 C.F.R. §§ 3.307, 3.309. 

The veteran currently has hypertension as indicated by VA 
clinical records and the October 2004 VA examination report.  
Service medical records are negative for diagnosis of 
hypertension.  The examination at service discharge noted one 
blood pressure reading of 134/90 and did not contain a 
diagnosis of hypertension.   There is no evidence that 
hypertension manifested to a degree of 10 percent within one 
year of service separation.

While the veteran currently has hypertension, there is no 
competent evidence that it is related to service.  Although 
the separation examination noted one blood pressure reading 
of 134/90, it does not meet the requirements of 38 C.F.R. § 
4.104, DC 7101 to qualify as hypertension.  Furthermore, the 
October 2004 VA examination report noted that the veteran 
reported that he was first diagnosed with hypertension about 
12 years before.  Giving the benefit of all doubt to the 
veteran, the first diagnosis of record of hypertension is 
more than two decades post-service discharge.  Furthermore, 
there is no opinion which provides a nexus between active 
service and the veteran's current hypertension disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

The veteran currently has hypertension and is service 
connected for PTSD and diabetes mellitus.  The remaining 
question, therefore, is whether hypertension was either 
caused or aggravated by service-connected diabetes mellitus 
or PTSD.

After review of the claims folder, the October 2004 VA 
examiner noted the veteran had hypertension before he was 
diagnosed with diabetes and he had no diabetic neuropathy.  
The examiner concluded that hypertension was not caused by or 
the result of diabetes mellitus or PTSD.  There are no other 
opinions in the record addressing the possibility of a 
relationship between hypertension and the veteran's service-
connected disabilities.  

While the veteran has suggested that hypertension is related 
to service, including as secondary to his service-connected 
diabetes mellitus and PTSD, his opinion is not competent 
evidence of such a relationship since he is a lay person with 
no medical training or expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
hypertension is not warranted.







ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD and diabetes mellitus, is denied.







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


